Citation Nr: 1123709	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  10-02 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to reimbursement of medical expenses by the Department of Veterans Affairs (VA) for the cost of non-VA medical treatment at a private medical facility on June 15, 2009.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to January 1968. 

This matter is on appeal from a July 2009 determination by the Department of Veterans Affairs Medical Center (VAMC) in Gainesville, Florida, also known as the VA North Florida/South Georgia Veterans Health System.


FINDINGS OF FACT

1.  The Veteran incurred medical expenses due to treatment for urethral syndrome versus urinary tract infection (UTI) at a private medical facility on June 15, 2009; he did not receive prior VA authorization for such treatment.

2.  At the time of the unauthorized treatment, the Veteran had previously been awarded only nonservice-connected pension benefits. 

3.  A preponderance of the evidence showed that treatment at a private medical facility in June 2009 was not rendered in a medical emergency of such a nature that delay would have been hazardous to the Veteran's life or health.


CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical treatment incurred at a private medical facility on June 15, 2009, have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 17.52, 17.54, 17.120-132, 17.1000-1008 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As an initial matter, there is no indication in the Veterans Claims Assistance Act of 2000 (VCAA) that Congress intended the act to revise the unique, specific claim provisions of Chapter 17, Title 38 of the United States Code.  38 C.F.R. §§ 17.120-132 (2010).  

However, the Court has held that VCAA is not applicable to appeals involving the distribution of benefits, such as accrued benefits, as opposed to appeals involving the actual entitlement to the benefit.  Sims v. Nicholson, 19 Vet. App. 453 (2006).  In addition, the Court found that it was clear that a "claimant" for VCAA purposes includes an individual seeking proceeds of a deceased veteran's National Service Life Insurance (NSLI) policy.  Gordon v. Nicholson, 21 Vet. App. 270, 278-83 (2007).  The Board notes that claims for reimbursement of medical expenses do involve a claimant seeking actual entitlement to a benefit.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  38 U.S.C.A. § 7261(b)(2).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  However, the appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Federal Circuit has stated that notice cannot be cobbled together out of unrelated decisional and post-decisional documents, such as rating decisions and statements of the case.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-35 (Fed. Cir. 2006).  However, after a notice deficiency has occurred, there are ways of showing that the purpose of VCAA notice was not frustrated.  Two ways of showing this include: defects in notice were cured by actual knowledge on the part of the appellant and establishing that a reasonable person could be expected to understand what was still needed based on the notice provided.  Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, the VCAA duty to notify was satisfied subsequent to the initial VAMC determination by way of a VAMC letter sent in November 2009.  The notice letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Therefore, he was "provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  

In addition, the Veteran's statements to the VAMC showed that he clearly had actual knowledge that in order to support his claim.  Dalton v. Nicholson, 21 Vet. App. 23, 34 (2007) (holding that VCAA notice error was not prejudicial because the appellant demonstrated actual knowledge of the information and evidence necessary to substantiate his claim by way of the arguments made to the RO).  Notably, the Veteran expressed his understanding that his treatment in June 2009 was for a nonservice-connected disability, and that he did not have pre-authorization to seek out non-VA treatment.  However, as noted below, the Veteran also demonstrated his understanding that to receive reimbursement he had to meet several requirements, to include evidence showing the exigency of the June 2009 treatment.

In short, the record shows that the Veteran has actively participated in presenting arguments in support of his claim and has in fact expressed his understanding of the information and evidence necessary to substantiate this issue.  The Board concludes that any 38 U.S.C.A. § 5103(a)-complaint notice error in this case did not preclude him from effectively participating in the processing of his claim.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

First, the RO has obtained VA and private treatment records.  The Veteran and his representative submitted written statements discussing his contentions as well as treatise evidence.  A VA opinion with respect to the issue on appeal was obtained in July 2009.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is more than adequate, as it is predicated on all of the pertinent evidence of record as well as provides a rationale for the opinion stated.

The Board therefore finds that no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Laws and Regulations

The Veteran is seeking entitlement to payment or reimbursement from VA concerning medical treatment incurred at a private medical facility on June 15, 2009.

In claims involving payment/reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized by VA.  38 U.S.C.A. § 1703(a) (West 2002 & Supp. 2010).  If not, authorized, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services not previously authorized.  38 U.S.C.A. §1728(a) (West 2002 & Supp. 2010); the Veterans Millennium Healthcare and Benefits Act, 38 U.S.C.A. § 1725 (West 2002 & Supp. 2010); see also Hennessey v. Brown, 7 Vet. App. 143 (1994).

Under 38 U.S.C.A. § 1728, generally, in order to be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility, a claimant must satisfy three conditions.  There must be a showing that three criteria are met:  

(a) the care and services rendered were either:  (1) for an adjudicated service-connected disability, or (2) for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or (3) for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i) (formerly § 17.48(j) (2000)); and 

(b) the services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and 

(c) no VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728 (West 2002 & Supp. 2010); 38 C.F.R. § 17.120 (2010); see also Zimick v. West, 11 Vet. App. 45, 49 (1998).

The Veterans Millennium Health Care and Benefits Act, which became effective in May 2000, also provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-VA facility to those veterans who are active VA health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of a VA hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such non-VA treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  38 U.S.C.A. § 1725 (West 2002 & Supp. 2010); 38 C.F.R. §§ 17.1000-1008 (2010).

Pursuant to 38 C.F.R. § 17.1002, payment or reimbursement under 38 U.S.C.A. § 1725 for emergency treatment for nonservice-connected disabilities in non-VA facilities is made only if all of the following criteria are met:

(a) The emergency services were provided in a hospital emergency department or similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there was an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily function, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals for a denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and

(i) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (as discussed above, 38 U.S.C. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).  38 U.S.C.A. § 1725 (West 2002 & Supp. 2010); 38 C.F.R. § 17.1002 (2010). 

The above-listed criteria are conjunctive, not disjunctive; all criteria must be met.  Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

The Board notes that the provisions of 38 U.S.C.A. § 1725 reflect a legislative change in that statute, effective October 10, 2008.  See the Veterans' Mental Health and Other Care Improvement Act of 2008, Pub. L. No. 110-387, § 402(a), 122 Stat. 4123 (2008).  Specifically, the change of interest is that the word "shall" in the first sentence, replaced the word "may."  This made the payment or reimbursement by VA of treatment non-discretionary, if a veteran satisfied the requirements for such payment.

That is, under the version of § 1725 in effect prior to October 10, 2008, payment of such medical expenses was not mandatory even if all conditions for the payment were met.  Under both versions, the conditions set out in the remainder of the statute must be met in order for VA to make payment or reimbursement.

Under both the former and revised versions of § 1725, the definition of the term "emergency treatment" was and is defined as medical services furnished, in the judgment of the Secretary, (1) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (2) when such services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (3) until such time as the Veteran can be transferred safely to a Department facility.  38 U.S.C.A. § 1725(f)(1)(B).

A revision was also made to § 1725 as to how long emergency treatment continued, once the definition of "emergency treatment" was met.  Under the former version, treatment is considered emergent until the veteran is transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer.

Under the revised version, "emergency treatment" is continued until such time as the veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or (ii) such time as a Department facility or other Federal facility accepts such transfer if--(I) at the time the veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the veteran to a Department facility or other Federal facility.  38 U.S.C.A. § 1725(f)(1)(C).

The United States Court of Appeals for Veterans Claims (the Court) recently held that both medical and lay evidence may be considered in a prudent-layperson evaluation and that neither 38 U.S.C.A. § 1725 nor 38 C.F.R. § 17.1002 required a medical finding of an emergency.  Swinney v. Shineski, 23 Vet. App. 257, 267 (2009).

On February 1, 2010, the President signed into law the Veterans' Emergency Care Fairness Act of 2009, Pub. L. 111-137, 123 Stat. 3495 (2010).  The new law removes and amends provisions in the prior version of 38 U.S.C.A. § 1725 that prohibited payment or reimbursement of emergency medical expenses on behalf of veterans who had insurance, and allows for payment or reimbursement of expenses incurred before the date of the law's enactment under appropriate circumstances.  Id.  However, in light of the basis of the denial below, these amendments are not applicable to this case.


Factual Background

VA treatment records dated in 1972 detailed that the Veteran suffered from quadriplegia secondary to auto accident at the C-6 level. 

An undated printout from VA showed that the Veteran was not service-connected for any disabilities but received nonservice-connected pension benefits (to include aid and attendance) at the time of the unauthorized treatment in June 2009.  No insurance information was on file. 

Private treatment records from Halifax Medical Center detailed that the Veteran was treated on June 15, 2009, at a private medical facility for urethral syndrome versus UTI.  Emergency clinical records detailed that he reported to the emergency room complaining of fever, bladder pain, and strong smelling urine times one day at 8:37 pm.  He described his pain as being a 1 on a 1 to 10 scale.  He was noted to be well nourished, exhibit low blood pressure findings, and in no apparent distress with a temperature of 98.0 degrees.  There were no signs of weakness or dizziness.  He reported that he has had multiple urinary tract infections and requested Levaquin to treat his symptoms, noting that he was would go to VA for follow-up treatment the next day.  Lab tests were not obtained due to urine outtake level with catheter and the Veteran was given Levaquin medication orally based on his symptomatology.  Thereafter, the Veteran was discharged home in stable condition at 10:40 pm.  

VA treatment records dated on June 16, 2009, detailed that the Veteran reported with a bladder infection, requesting antibiotics.  He stated that he went to the ER the night before with a bladder infection and was given one dose of Levaquin (500 milligrams).  He further reported that his blood pressure was normally low and denied headache or dizziness but complained of bladder infection with cloudy, foul smelling urine, nausea, and lower abdominal pain.  The examiner noted that lab testing was of doubted value due to prior initiation of antibiotics and sent the Veteran to pick up his prescribed medication. 

In June 2009, VA received Veteran's claim for reimbursement related to private treatment at Halifax Medical Center for earlier that month.  

In a July 2009 VA medical opinion, a VA physician noted his agreement that the Veteran's claim should be denied, as he agreed the Veteran had a minor systems problem with severity not documented. 

In July 2009, the VAMC denied medical reimbursement for the June 2009 private treatment.  In letters dated in July 2009, the VAMC indicated that the Veteran's claim for medical reimbursement was denied, as the Veteran's medical condition was not emergent.  

In written statements of record, the Veteran asserted that his emergency room visit was an emergency that could not wait until the next day without very serious implications to his health.  He indicated that he had suffered from over 100 bladder infections in his life, reporting that he could tell from experience that if he did not get antibiotics that night he would be too sick to get to the VA clinic the next day.  He commented that his was in obvious distress, shaking considerably, and had very low blood pressure.

In support of the Veteran's claim, the Veteran's representative submitted medical treatise evidence in the form of a guide on autonomic dysreflexia as well as a personal statement in August 2010.  The guide defined autonomic dysreflexia as an abnormal response to a problem in the body below a spinal cord injury, noting that the cause was often an overfull bladder or bowel and that the condition could result in a rapid rise in blood pressure.  Bladder problems were listed as the number one cause of autonomic dysreflexia.  More common warning signs of the condition were listed as a fast, major increase in blood pressure; pounding headache; heavy sweating in face, neck, and shoulders; flushed skin; goose bumps; blurry vision; a stuffy nose; anxiety or jitters; or tightness in the chest.  A section of the guide included bladder management tips.  If urine was cloudy, had a bad smell, or had blood in it, it was noted that the patient probably had a bladder infection and was instructed to call his health care professional right away. 

In his August 2010 statement, the Veteran's representative indicated that the critical question in this claim was whether it was reasonable for the quadriplegic Veteran to believe his urinary tract infection symptoms, which included pain, could cause serious dysfunction to his genitourinary system if left untreated.  The representative, as a quadriplegic Veteran, reflected that he was competent to attest to the link between urinary tract infections and autonomic dysreflexia.  He indicated that veterans who are treated in VA Spinal Cord Injury treatment facilities are typically taught to seek immediate medical attention in the event of a noxious stimulus presents, such as a UTI, and cannot be resolved.  It was noted that it was indeed reasonable for this quadriplegic Veteran to seek emergency care once he was afflicted with a painful bladder infection, even if based on the mere fear that further delay could have a perilous effect on his already compromised neurological system.    

Analysis

In this case, the evidence does not suggest that prior authorization for private medical treatment in June 2009 was obtained.  The Veteran does not contend otherwise.  Thus, the pertinent issue is whether the Veteran is eligible for payment or reimbursement for medical services that were not previously authorized.  The Board will consider 38 U.S.C.A. § 1728 and § 1725 in turn.

The Board notes that the care rendered to the Veteran for urethral syndrome versus UTI in June 2009 was not for a service-connected disability.  Thus, these disorders were not associated with and/or aggravating any service-connected disability.  He also does not have a total service-connected disability permanent in nature, and the record does not reflect that this was an injury, illness, or dental condition in the case of a veteran who was participating in a rehabilitation program and who was medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i).  

After a review of the file, the Board finds that the Veteran does not meet even the initial requirement for payment or reimbursement under 38 U.S.C.A. § 1728, also shown in 38 C.F.R. § 17.120(a) (2010).  Thus, an analysis of the remaining requirements is not necessary.  As all three criteria must be met in order to establish entitlement to reimbursement for medical expenses under 38 U.S.C.A. § 1728, he cannot establish reimbursement under this statute.  Zimick v. West, 11 Vet. App. at 45, 49.

In this case, there is no dispute as to how long any emergent treatment was continued because, as will be discussed below, the criteria set forth in the inclusive list at 38 C.F.R. § 17.1002 are not met.  Therefore, although the Veteran has not been apprised of the revised version of § 1725, the Board finds that there is no prejudice to him by this Board decision.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Further, the Board need not determine whether § 1725 as revised, effective October 10, 2008, is to be given retroactive effect.  An implementing regulation has yet to be finalized.  Regardless of whether the version effective prior to October 10, 2008, or the version effective since October 10, 2008, is applied, the result is the same.  For the reasons set forth below, the Veteran's appeal concerning payment or reimbursement under 38 U.S.C.A. § 1725 is denied.

As noted above, payment or reimbursement under 38 U.S.C.A. § 1725 for emergency treatment for non-service-connected disabilities in non-VA facilities is made only if all of the criteria outlined in 38 C.F.R. § 17.1002 are fulfilled.  In this case, the Veteran failed to meet subsection (b) as delineated in 38 C.F.R. § 17.1002. 

Evidence of record does not show that at the time for the private medical treatment in June 2009 there were any abnormal cardiovascular, respiratory, or neurologic findings.  His primary symptoms were complaints of fever, bladder pain, and strong smelling urine.  He was noted to be well nourished, exhibit low blood pressure findings, to be in no apparent distress, and to have a temperature of 98.0 degrees.  He was discharged home in stable condition about two hours later.  

In this case, it is not reasonable to conclude that a prudent layperson with average knowledge of health and medicine could reasonably expect that if immediate care were forestalled, he would be placing himself in serious jeopardy, causing serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  The Veteran asserts that the entered the hospital in "obvious distress" and shaking uncontrollably, that he was afraid that delaying care would render incapacitated, and that he was still in obvious distress when he went to VA the next day.  However, as noted above, the record does not support these assertions.  

Rather, when he appeared at the emergency room, the Veteran described himself as being in minimal pain.  He was well nourished and, significantly, in no apparent distress on June 15, 2009.  There was no indication that he was shaking uncontrollably.  The record suggests that the purpose of the hospital visit was to request a specific medication to treat his bladder infection.  He reported having suffered many bladder infections in the past, which demonstrates that he was cognizant of the course of urinary tract infections and the effect they have on his health.  The June 15, 2009 report does not indicate that the Veteran's health was compromised or that he expressed a fear for his health.  Emphasis is placed on the fact he was not in distress at the time of his hospitalization.  Further, contrary to his statements, the June 16, 2009 VA report makes no indication as to the Veteran being in distress.  His assertions of being in distress are not credible.  Finally, in a July 2009 VA medical opinion, a VA physician specifically characterized the Veteran's condition as a minor systems problem with severity not documented.

The Board is cognizant that the Veteran's representative submitted medical treatise evidence describing a condition called autonomic dysreflexia with a number one cause listed as bladder problems.  The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus); Mattern v. West, 12 Vet. App. 222, 228 (1999).  Here, the internet research materials associated with the file do not specifically relate to the facts and circumstances surrounding the Veteran's particular case and are found to be of no probative value.  The Court has held that medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  In addition, it was not accompanied by the opinion of any medical expert pertinent to the Veteran's case.

Under these circumstances, the Board concludes that the VA physician's July 2009 findings as well as the relevant VA and private hospital records constitute the most probative (persuasive) evidence on the question of whether the Veteran's condition on June 15, 2009, was emergent.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the responsibility of the BVA to assess the credibility and weight to be given the evidence.") (citing Wood v. Derwinski, 1 Vet. App. 190, 192- 93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  Based on the foregoing, the Veteran's condition is found to be nonemergent as contemplated under the Millennium Act.

As the criteria under the Millennium Act are conjunctive, this failure to satisfy 38 C.F.R. § 17.1002(b) precludes a grant of the requested payment/reimbursement, and an analysis of the remaining factors is thus unnecessary.

In rendering a decision on this appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board has considered the Veteran and his representative's assertions that his medical condition on June 15, 2009, was an emergency that could not wait until the next day without very serious implications to his health.  It was further contended that based on the link between urinary tract infections and autonomic dysreflexia, it was reasonable for this quadriplegic Veteran to seek emergency care once he was afflicted with a painful bladder infection, even if based on the mere fear that further delay could have a perilous effect on his already compromised neurological system.    

However, as noted above, a review of the private emergency room records dated in June 2009 showed that the Veteran was well nourished, exhibited low blood pressure findings, was in no apparent distress, and had a temperature of 98.0 degrees upon initial emergency room assessment of his condition.  Evidence of record also did not reflect any findings of autonomic dysreflexia.  While the Veteran asserts that he was in obvious distress at the time of his emergency room visit, and that he was shaking uncontrollably, private and VA treatment records associated with the claims file did not show such concerns.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  As the statements from the Veteran and his representative are inconsistent with the evidence of record, the Board does not find those assertions to be credible in this respect.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (as a finder of fact, the Board, when considering whether lay evidence is satisfactory, may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing).  Thus, the criteria for entitlement to reimbursement of medical expenses by VA for the cost of non-VA medical treatment on June 15, 2009, have not been established, either through medical evidence or through the Veteran and his representative's lay statements.

In conclusion, the Board finds that the preponderance of the evidence is against reimbursement or payment for the unauthorized private medical treatment that the Veteran received from a private medical facility on June 15, 2009, under the provisions of both 38 U.S.C.A. §§ 1725 and 1728.  Accordingly, the appeal must be denied.


ORDER

Entitlement to reimbursement of medical expenses by VA for the cost of non-VA medical treatment at a private medical facility on June 15, 2009, is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


